ATTORNEY GENERAL HENRY HAS RECEIVED YOUR LETTER OF MARCH 25, 1991, REQUESTING AN OFFICIAL ATTORNEY GENERAL OPINION, ASKING, IN EFFECT:
  "ARE LAND DESCRIPTIONS BY METES AND BOUNDS REQUIRED TO HAVE THE SEAL OF A REGISTERED LAND SURVEYOR OR A PROFESSIONAL ENGINEER PRIOR TO THE FILING OF THE INSTRUMENT BY THE REGISTRAR OF DEEDS OR THE COUNTY CLERK IN THE COUNTY IN WHICH THE LAND IS LOCATED?"
BECAUSE YOUR QUESTION MAY BE ANSWERED BY REFERENCE TO CLEARLY CONTROLLING STATUES, THE ISSUANCE OF AN OFFICIAL OPINION OF THE ATTORNEY GENERAL IS NEITHER DESIRABLE OR NECESSARY. THE DISCUSSION WHICH FOLLOWS IS, THEREFORE, NOT AN OFFICIAL OPINION OF THE ATTORNEY GENERAL; IT REPRESENTS, RATHER, THE ANALYSIS AND CONCLUSIONS OF THE UNDERSIGNED ASSISTANT ATTORNEY GENERAL.
YOUR INQUIRY SPECIFICALLY REFERENCES TITLE 59 Ohio St. 475.22(A) LAND SURVEYING DOCUMENTS — CONDITIONS OF FILING, WHICH STATES:
  "IT SHALL BE UNLAWFUL FOR THE REGISTRAR OF DEEDS OR THE COUNTY CLERK OF ANY COUNTY OR PROPER PUBLIC AUTHORITY TO FILE ANY MAP, PLAT, SURVEY OR OTHER DOCUMENTS WITHIN THE DEFINITION OF LAND SURVEYING WHICH DO NOT HAVE IMPRESSED THEREON AND AFFIXED THERETO THE PERSONAL SIGNATURE AND SEAL OF A REGISTERED LAND SURVEYOR BY WHOM OR UNDER WHOSE DIRECT SUPERVISION THE MAP, PLAT, SURVEY OR OTHER DOCUMENTS WERE PREPARED."
CLEARLY, THE REQUIREMENTS OF THIS SECTION APPLY TO ANY MAP, PLAT, OR SURVEY THE PREPARATION OF WHICH WAS DONE BY OR DIRECTED BY A REGISTERED LAND SURVEYOR. IN ADDITION, THIS SECTION ALSO APPLIES TO "OTHER DOCUMENTS WITHIN THE DEFINITION OF LAND SURVEYING."
TITLE 59 Ohio St. 475.2 DEFINES THE TERM "LAND SURVEYOR" AT SUBPARAGRAPH (5) AND THE TERM "PRACTICE OF LAND SURVEYING" AT SUBPARAGRAPH (7). SO, IN ADDITION TO ANY MAP, PLAT, OR SURVEY PREPARED BY A REGISTERED LAND SURVEYOR THE REQUIREMENTS OF SECTION 59 Ohio St. 475.22(A) WOULD APPLY TO ANY OTHER DOCUMENT PREPARED BY A REGISTERED LAND SURVEYOR RESULTING FROM THE "PRACTICE OF LAND SURVEYING" AS DEFINED AT 59 Ohio St. 475.2(7).
THEREFORE, WHILE 59 Ohio St. 475.22(A) WOULD REQUIRE THAT SURVEY DOCUMENTS, SUCH AS MAPS AND PLATS, BE SIGNED AND SEALED BY A REGISTERED LAND SURVEYOR THIS SECTION WOULD NOT APPLY TO DOCUMENTS WHICH WERE NOT PREPARED PURSUANT TO THE PRACTICE OF LAND SURVEYING. SUCH DOCUMENTS NOT COVERED BY 59 Ohio St. 475.22(A) WOULD INCLUDE BUT NOT BE LIMITED TO INSTRUMENTS OF CONVEYANCE SUCH AS DEEDS, LIENS, LEASES AND MORTGAGES.
(DAN M. PETERS)